--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Plantronics, Inc.


Executive Incentive Plan
 
Dated May 8, 2009, as Amended September 10, 2010


The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus Participants on achieving company-wide financial performance
goals as well as product group, segment, or functional objectives and individual
performance goals by providing the opportunity to receive quarterly and annual
cash payments based on performance.


Administration


The EIP will be administered by the Compensation Committee of the Board of
Directors for the CEO and certain of his direct reports and other selected
participants (“Participants”). An Administrative Committee designated by the
Compensation Committee will administer the EIP for all other employees in the
plan.  The Administrative Committee will initially include the CEO and CFO of
Plantronics.  The Administrative Committee is authorized to interpret the Plan
and to adopt such rules and regulations as it may from time to time deem
necessary for the effective operation of the Plan.  Any determination,
interpretation, construction or other action made or taken pursuant to the
provisions of the Plan by or on behalf of the Compensation Committee shall be
final, conclusive and binding.  The Administrative Committee shall approve all
matters concerning eligibility of other employees.  Amendment or termination of
the Plan and all matters concerning eligibility of  Participants shall require
the approval of the Compensation Committee.


Participation


Participants for the EIP will be approved by the Compensation Committee.
Participants shall be documented on Schedule A to this EIP.   Schedule A will be
reviewed and edited as appropriate at least annually by the Compensation
Committee. The Compensation Committee will select Plan Participants based on
specific criteria, including: employees who can have a significant impact on
business performance and shareholder value creation through their actions or
decisions; employees with consistent outstanding performance and contributions
to the Company; and reference to competitive market pay practices.  The
Administrative Committee will notify those deemed Participants in the plan upon
final determination of eligibility.  The Compensation Committee reserves the
right to remove any Plan Participant from the Plan at any time.  Plan
participation in one year does not guarantee participation in subsequent years.


Highlights and Overview of the Plan


The highlights of the Plan are as follows:


·  
Each Participant will be assigned a target award opportunity (as a % of base
salary).

·  
A portion of this award opportunity (currently one-half) will be tied to
achieving Annual Corporate Financial Performance and be paid annually.

·  
The remaining portion of the award opportunity (currently one-half) will be tied
to achieving Product Group/Segment or Functional Goals and the threshold annual
operating income amount set forth on Appendix A.  Product Group/Segment or
Functional Goals progress will be scored quarterly, but will not be earned
unless (among other requirements in the Plan) the threshold annual operating
income amount set forth on Appendix A is achieved.

·  
The actual award earned for each quarter will be determined as soon as practical
after the end of each fiscal quarter and will range between zero and one times
(0x – 1x) the opportunity for the portion of the plan tied to Product
Group/Segment or Functional Goals.

·  
The actual award earned for the annual portion will be determined as soon as
practical after the end of each fiscal year and will range between zero and two
times (0x – 2x) the opportunity for the portion of the plan tied to Annual
Corporate Financial Performance, as follows (shown for FY 2008, subject to
adjustment in future years):




 
Performance Factor
Weight
Payout Range
Payout Frequency
 
Annual Corporate Financial Performance
(Includes AEG and Clarity)
50%
0%-200%
Annual
 
Product Group/Segment or Functional Goals and Threshold Annual Income
50%
0%-100%
Annual
 



Specific Plan Mechanics


Opportunity levels
The Compensation Committee shall determine appropriate total target award
opportunities for the CEO and Participants.  The Administrative Committee shall
determine appropriate total target award opportunities for all other employees
in the Plan.  Opportunity levels are determined individually for each
Participant and are communicated to each Participant separately.


The total target award opportunity will be expressed as a percentage of Base
Salary.  Base Salary will be calculated as a Participant’s regular wages earned
during the fiscal year, before any deferrals (such as deferrals into the 401(k)
plan).  The minimum payable will be zero based on significant underperformance
across all measurement dimensions, and the maximum payable will be 1x for the
portion tied to Quarterly Product Group/Segment or Functional Goals and 2x for
the portion tied to Annual Corporate Financial Performance.
 
Performance Measures and Goals
Specific financial and operational performance measures shall be defined for
each Participant.  The Compensation Committee will be responsible for approving
performance objectives for the Annual Corporate Financial Performance portion of
the plan for all Participants.  The objectives will be based on the Company’s
strategic operating plan, prior year performance, and external market
expectations for performance, among other factors which may be considered by the
Compensation Committee, in its discretion.


 
- 1 -

--------------------------------------------------------------------------------

 
The Administrative Committee shall determine appropriate performance objectives
for Product Group/Segment or Functional Goals, including individual MBOs, for
Participants in the Plan, with the Compensation Committee to approve the same
for the CEO and Participants.  Examples of performance objectives that might be
included in this portion of the plan include:


·  
Operating Income

·  
Working capital efficiency metrics

·  
Market share

·  
Individual MBOs



All approvals for all performance measures and goals will be made within ninety
(90) days after the beginning of the fiscal year.


See Appendix A for the current Annual Corporate Financial Performance objectives
and the measures to be included for each Product Group/Segment or Functional
Goals.  Specific performance targets for the Product Group/Segment or Functional
Goals will be communicated to each individual separately.


Calculation of Awards
The Compensation Committee will determine quarterly and annual awards earned for
the CEO, and annual awards for all other Participants. The Administrative
Committee will determine the quarterly awards for all other Participants, and
the Administrative Committee will determine awards earned for all other
employees.  [After the Administrative Committee determines the Awards for all
other employees, these awards will be submitted to the Compensation Committee
for review, modification, rejection or approval.] Awards earned will be based on
actual performance relative to pre-established performance goals.


Performance against Product Group/Segment or Functional Goals will be determined
quarterly.  Up to ¼ the total annual opportunity for this portion (currently
½  of the total target award opportunity for each individual) may be earned each
quarter Subject to (among other requirements set forth in the Plan) achievement
of the threshold operating income amount set forth in Appendix A.


Performance against Annual Corporate Financial Performance objectives will be
determined annually.  The Compensation Committee will establish minimum
performance goals for each performance measure, which will earn 0.5x of the
target award opportunity assigned to that measure, target performance goals,
which will earn 1.0x of the target opportunity, and maximum goals, which will
earn 2.0x the target award opportunity for that measure.  Performance below the
minimum goal will result in zero payout for that measure.  Performance between
discrete performance levels will be interpolated on a straight line basis.


To the extent that more than one measure is used for the Annual Corporate
Financial Performance portion of the plan, each measure will be assigned a
specific weight and the final performance calculation will be determined as a
weighted-average of the payouts earned for each goal.  For example:



 
Measure
Weight
Payout Earned (Illustrative)
Weighted Payout
 
Non-GAAP Operating Income
75%
120%
90%
 
Asset Utilization
25%
80%
20%
 
Total Payout Earned
(as a % of target award value for this portion of the plan)
110%





Distribution of awards
Calculations, performance evaluations, and payouts will be determined as soon as
practical after the close of each quarter, with payouts being made after the
close of the fiscal year for which performance is measured and in no case will
payouts occur more than 2 ½ months after the close of the fiscal year.


All awards will be distributed in cash or credited at the Participant’s
direction to a deferral plan (such as a 401(k) plan), as allowable under the
terms of such deferral plan, if any.
 
Other Administrative Guidelines


Acquisitions or Divestitures
The performance objectives established for the Company as a whole or for each
Product Group or Segment may be adjusted upward or downward as appropriate to
eliminate the effects of acquisitions and divestitures, to the extent that the
impact of such acquisitions or divestitures were not included in setting the
original goals at the beginning of the year.  The Compensation Committee will
have discretion to make such adjustments as needed based on the circumstances of
each case.  In general, the adjustment will work as follows:


·  
For an acquisition, the Compensation Committee will adjust the performance goals
as needed to incorporate the impact of the full-year financial projections for
the acquired Company, as presented in the base-case scenario presented to the
Board of Directors upon approval of such acquisition.

·  
For a divestiture, the Compensation Committee will adjust the performance goals
as needed to eliminate the impact of the full-year financial projections for the
divested operations, as including in the business operating plan presented to
the Board of Directors at time that the original goals were established at the
beginning of the year.

·  
To the extent that an acquisition occurs late in the year, the Compensation
Committee may choose to completely exclude the financial results for the
remainder of the year for such operation for the purposes of determining the
performance outcomes.

·  
To the extent that discrete financial impact of an acquisition or divestiture
cannot be determined, the Compensation Committee may choose not to make any
adjustments to goals or results for the year.



Impact of One-Time Results
The Compensation Committee may approve adjustments to the calculations of
performance results to eliminate the impact of one-time items that may accrue to
the benefit or detriment of Participants but which do not reflect underlying
business performance.  This includes the one-time impact of items which may not
be defined as “extraordinary items” from an accounting standpoint, such as the
gain or loss on the sale of a business or other asset, an insurance settlement
or legal settlement from prior periods, or impairment charges for assets or
other accounts.  This is not intended to include adjustments for changes in
business conditions such as an unexpected increase or decrease in input costs,
or greater or lesser demand for the Company’s products.  It is also not intended
to protect Participants from the impact of unexpected operational difficulties,
such as a temporary plant closing.


Claw-Back Provisions for Restatements
The Compensation Committee, with the Directors’ discretion based on the
severity, has the right to require any amounts earned under the Plan to be
repaid in the case of a material financial restatement of results for prior
years.  It is not the Company’s policy to automatically require such repayments
in the case of a restatement of results.  However, the Compensation Committee
will evaluate the facts and circumstances of each case and may require repayment
from select individuals who received undue earnings based on a material
financial restatement as a result of material or negligent misrepresentation of
financial results.


The Company’s right to recoupment will expire unless demand is made within three
years following payment of the amounts earned hereunder, and does not apply to
stock options, restricted stock or other securities that do not have
performance-vesting criteria,. These remedies would be in addition, and not in
lieu of, any actions imposed by law enforcement agencies, regulators or other
authorities.


 
- 2 -

--------------------------------------------------------------------------------

 
Forfeiture of awards
In general, a Participant must remain employed through the date payment is
actually made to earn the bonus and  will forfeit any unpaid EIP award  or any
EIP award not actually paid or credited to the Participant under a deferred
compensation account upon termination of employment.  Forfeiture will not occur
as a result of death or termination due to disability or retirement.  In any
such event, a Participant’s remaining unpaid EIP award will be payable based on
actual performance relative to objectives, pro-rated for the number of whole pay
periods for the fiscal year that elapsed before the termination of the
Participant’s employment and paid at the same time as bonuses are paid to other
Participants.


Forfeiture will occur as a result of any other termination of employment without
regard to the reason unless the Compensation Committee  decides otherwise in
their discretion in special circumstances for a Participant.


Absence of a Participant on approved leave will not be considered a termination
of employment during the period of such leave.  However, Participants who incur
a paid (other than vacation) or unpaid leave of absence during the fiscal year
will not receive credit for EIP award purposes for the time representing the
leave, and actual awards will be pro-rated for the number of whole pay periods
for the fiscal year that occur before and/or after such leave.  Exceptions, if
any, must be approved by the Compensation Committee for the CEO and
Participants.


New Hire/Change of Responsibility
At its discretion, the Compensation Committee may apply the foregoing terms,
including without limitation the performance objectives, to make EIP awards to
persons such as new employees or those undergoing a change of responsibility
during a fiscal year.


For new employees, target EIP award opportunity will be based on the
Participant’s Base Salary, pro-rated based on the number of whole pay periods
for the fiscal year during which the employee was a Participant.


If a Participant is employed in multiple positions during a fiscal year (i.e.
change of responsibility) including changes which result in a change of
opportunity levels, the Participant’s EIP award will be pro-rated as of the
first whole pay period in which the event occurs, in accordance with actual time
and performance results in each position and the opportunity levels associated
with each position.


No Guarantee of Employment
The Plan shall not confer upon any Participant any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with the right of the Company to terminate any Participant’s employment at any
time.


Withholding Taxes
The Company shall have the right to withhold from payments or otherwise or to
cause the Participant (or the executor or administrator of his or her estate or
his or her distributee) to make payment of any federal, state, local, or foreign
taxes required to be withheld with respect to the distribution of any awards.


Amendment and Discontinuance of the Plan
The Compensation Committee, may amend, alter, suspend or discontinue the Plan,
as it shall from time to time consider desirable, without any requirement to
compensate Participants for any award opportunity not yet paid.  Participation
in the plan does not confer any rights to payments to any employee or
individual.  
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


Appendix A
 

 
FY11 EIP Metrics
 
Minimum
0.5x
Target
1.0x
Maximum
2.0x
Non-GAAP Operating Income from Continuing Operations
75%
$110M
$135M
$160M
Asset Utilization
25%
3.0
3.3
3.5



 

Payouts between points will be based on straight-line interpolation.   Target
equates to proposed FY11 Plan results ($135M and 4.7 inventory turns, resulting
in Asset Utilization of 3.3.  The minimum level for a payout on Asset
Utilization has turns at 3.7 and the maximum has turns at 5.7).

 
 
- 4 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

